Exhibit 10.1

FIRST AMENDMENT

FIRST AMENDMENT, dated as of March 15, 2011 (this “Amendment”), to the Credit
Agreement, dated as of November 15, 2010 (the “Credit Agreement”), among
UNIVERSAL HEALTH SERVICES, INC., a Delaware corporation (the “Borrower”), the
several banks and other financial institutions from time to time parties thereto
(the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (the
“Administrative Agent”) and the other agents party thereto. J.P. MORGAN
SECURITIES LLC (“JPMorgan”), Deutsche Bank Securities Inc. and Merrill Lynch,
Pierce, Fenner & Smith Incorporated are acting as the joint lead arrangers and
joint bookrunners in connection with this Amendment and the Amended Term Loan
Facilities referred to below.

W I T N E S S E T H

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make, and
have made, certain loans and other extensions of credit to the Borrower.

WHEREAS, the Borrower has requested (i) that the Lenders effect certain
modifications to the Credit Agreement as described herein, (ii) that the
outstanding Tranche A Term Loans be replaced with a new term facility (the
“Amended Tranche A Term Loan Facility”) by obtaining New Tranche A Term Loan
Commitments (as defined in Section 4 of this Amendment) and having existing
Tranche A Term Loans be continued as provided herein and (iii) that the
outstanding Tranche B Term Loans be replaced with a new term facility (the
“Amended Tranche B Term Loan Facility” and, together with the Amended Tranche A
Term Loan Facility, the “Amended Term Loan Facilities”) by obtaining New Tranche
B Term Loan Commitments (as defined in Section 4 of this Amendment) and having
existing Tranche B Term Loans be continued as provided herein.

WHEREAS, the loans under (i) the Amended Tranche A Term Loan Facility (the “New
Tranche A Term Loans”) will replace and refinance the currently outstanding
Tranche A Term Loans and are collectively intended to be Replacement Term Loans
with respect to the Tranche A Term Loans, as contemplated in the third paragraph
of Section 10.1 of the Credit Agreement and (ii) the Amended Tranche B Term Loan
Facility (the “New Tranche B Term Loans” and, together with the New Tranche A
Term Loans, the “New Term Loans”) will replace and refinance the currently
outstanding Tranche B Term Loans and are collectively intended to be Replacement
Term Loans with respect to the Tranche B Term Loans, as contemplated in the
third paragraph of Section 10.1 of the Credit Agreement.

WHEREAS, except as otherwise provided herein, the New Tranche A Term Loans will
have the same terms as the Tranche A Loans currently outstanding under the
Credit Agreement, and the New Tranche B Term Loans will have the same terms as
the Tranche B Term Loans currently outstanding under the Credit Agreement.

WHEREAS, each existing Tranche A Term Lender that executes and delivers a
signature page to this Amendment (a “Lender Addendum”) and in connection
therewith agrees to continue all of its outstanding Tranche A Term Loans as New
Tranche A Term Loans (such continued Tranche A Term Loans, the “Continued
Tranche A Term Loans”, and such Lenders, collectively, the “Continuing Tranche A
Term Lenders”) will thereby (i) agree to the terms of this Amendment and
(ii) agree to continue all of its existing Tranche A Term Loans (such existing
Tranche A Term Loans, the “Existing Tranche A Term Loans”, and the Lenders of
such Existing Tranche A Term Loans, collectively, the “Existing Tranche A Term
Lenders”) outstanding on the Amendment Effective Date (as defined below) as New
Tranche A Term Loans in a principal amount equal to the aggregate principal
amount of such Existing Tranche A Term Loans so continued, as recorded in the
Register. Existing Tranche A Term Lenders that do not become Continuing Tranche
A Term Lenders as contemplated by this recital shall not otherwise be



--------------------------------------------------------------------------------

permitted to become an Additional Tranche A Term Lender (as defined below).
Existing Tranche A Term Lenders that, in their capacity as Revolving Lenders, do
not agree to the terms of this Amendment shall not be permitted to become a
Continuing Tranche A Term Lender or an Additional Tranche A Term Lender.

WHEREAS, each existing Tranche B Term Lender that executes and delivers a Lender
Addendum and in connection therewith agrees to continue all of its outstanding
Tranche B Term Loans as New Tranche B Term Loans (such continued Tranche B Term
Loans, the “Continued Tranche B Term Loans” and, together with the Continued
Tranche A Term Loans, the “Continued Term Loans”, and such Lenders,
collectively, the “Continuing Tranche B Term Lenders” and, together with the
Continuing Tranche A Term Lenders, the “Continuing Term Lenders”) will thereby
(i) agree to the terms of this Amendment and (ii) agree to continue all of its
existing Tranche B Term Loans (such existing Tranche B Term Loans, the “Existing
Tranche B Term Loans” and, together with the Existing Tranche A Term Loans, the
“Existing Term Loans”, and the Lenders of such Existing Tranche B Term Loans,
collectively, the “Existing Tranche B Term Lenders” and, together with the
Existing Tranche A Term Lenders, the “Existing Term Lenders”) outstanding on the
Amendment Effective Date as New Tranche B Term Loans in a principal amount equal
to the aggregate principal amount of such Existing Tranche B Term Loans so
continued, as recorded in the Register. Existing Tranche B Term Lenders that do
not become Continuing Tranche B Term Lenders as contemplated by this recital
shall not otherwise be permitted to become an Additional Tranche B Term Lender
(as defined below).

WHEREAS, subject to the preceding recitals, each Person (other than a Continuing
Term Lender in its capacity as such) that executes and delivers a Lender
Addendum and agrees in connection therewith to make New Tranche A Term Loans
(collectively, the “Additional Tranche A Term Lenders”) or to make New Tranche B
Term Loans (collectively, the “Additional Tranche B Term Lenders” and, together
with the Additional Tranche A Term Lenders, the “Additional Term Lenders”) will
thereby (i) agree to the terms of this Amendment and (ii) on the Amendment
Effective Day, commit to make New Tranche A Term Loans (the “Additional Tranche
A Term Loans”) or New Tranche B Term Loans (the “Additional Tranche B Term
Loans” and, together with the Additional Tranche B Term Loans, the “Additional
Term Loans”), as applicable, to the Borrower in such amount (not in excess of
any such commitment) as is determined by the Administrative Agent and notified
to such Additional Term Lenders. The Borrower shall use the proceeds of (i) the
Additional Tranche A Term Loans to repay in full the outstanding principal
amount of the Existing Tranche A Term Loans that are not continued as New
Tranche A Term Loans by the Continuing Tranche A Term Lenders and (ii) the
Additional Tranche B Term Loans to repay in full the outstanding principal
amount of the Existing Tranche B Term Loans that are not continued as New
Tranche B Term Loans by the Continuing Tranche B Term Lenders. At the option of
JPMorgan with the consent of the Borrower, the Additional Term Loans may be
made, to the extent of the amount thereof to be used to repay in full the
Existing Term Loans that are not so continued, by the replacement of such
Existing Term Lenders pursuant to Section 2.22 of the Credit Agreement and the
continuation of such Existing Term Loans as Continued Term Loans by the
replacement Lender.

WHEREAS, each of the Continuing Term Lenders and the Additional Term Lenders
(collectively, the “New Term Lenders”) is severally willing to continue their
Existing Term Loans as New Term Loans or to make New Term Loans, as the case may
be, subject to the terms and conditions set forth in this Amendment.

WHEREAS, each Revolving Lender that executes and delivers a Lender Addendum
solely in its capacity as a Revolving Lender will thereby agree to the terms of
this Amendment.

WHEREAS, the Required Lenders and the Administrative Agent are willing to agree
to this Amendment on the terms set forth herein.

 

2



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

SECTION 2. Amendments to Section 1.

(a) Section 1.1 of the Credit Agreement is hereby amended as of the Amendment
Effective Date by inserting, in its proper alphabetical order, the following new
definitions:

“First Amendment”: the First Amendment, dated the First Amendment Effective
Date, to this Agreement.

“First Amendment Effective Date”: March 15, 2011.

“Tranche B Term Loan Applicable Pricing Grid”: the table set forth below:

 

Level

   Consolidated
Leverage Ratio    Applicable Margin
for ABR Loans   Applicable Margin
for Eurodollar
Loans

I

   < 3.25 to 1.00    1.75%   2.75%

II

   ³ 3.25 to 1.00    2.00%   3.00%

Changes in the Applicable Margin resulting from changes in the Consolidated
Leverage Ratio shall become effective on the Adjustment Date and shall remain in
effect until the next Adjustment Date.

If any financial statements are not delivered within the time periods specified
in Section 6.1, then, until the date that is three Business Days after the date
on which such financial statements are delivered, the highest rate set forth in
each column of the Applicable Pricing Grid shall apply. In addition, at all
times while an Event of Default under Section 8(a) or Section 8(f) shall have
occurred and be continuing, the highest rate set forth in each column of the
Tranche B Term Loan Applicable Pricing Grid shall apply. Each determination of
the Consolidated Leverage Ratio pursuant to the Tranche B Term Loan Applicable
Pricing Grid shall be made in a manner consistent with the determination thereof
pursuant to Section 7.1.

In the event that any financial statement or Compliance Certificate delivered
pursuant to Section 6.1 or 6.2(b), respectively, is shown to be inaccurate, and
such inaccuracy, if corrected, would have led to a higher Applicable Margin for
an Applicable Period than the Applicable Margin applied for such Applicable
Period, then (i) the Borrower shall immediately deliver to the Administrative
Agent a correct Compliance Certificate for such Applicable Period, (ii) the
Applicable Margin shall be determined by reference to the corrected Compliance
Certificate (but in no event shall the Administrative Agent or the Lenders owe
any amounts to Borrower), and (iii) the Borrower shall immediately pay

 

3



--------------------------------------------------------------------------------

to the Administrative Agent the additional interest owing as a result of such
increased Applicable Margin for such Applicable Period, which payment shall be
promptly applied by the Administrative Agent in accordance with the terms
hereof. This paragraph shall not limit the rights of the Administrative Agent
and the Lenders hereunder.

(b) Section 1.1 of the Credit Agreement is hereby amended as of the Amendment
Effective Date by amending the definition of “ABR” by replacing “2.50%” therein
with “2.00%”.

(c) Section 1.1 of the Credit Agreement is hereby amended as of the Amendment
Effective Date by amending the definition of “Applicable Margin” by:

(i) replacing the table set forth therein with the following table:

 

     ABR Loans   Eurodollar Loans

Revolving Loans and Swingline Loans

   1.25%   2.25%

Tranche A Term Loans

   1.25%   2.25%

Tranche B Term Loans

   2.00%   3.00%

(ii) inserting the following new proviso at the end thereof:

; provided further that on and after the first Adjustment Date occurring after
the completion of two full fiscal quarters of the Borrower after the First
Amendment Effective Date, the Applicable Margin with respect to the Tranche B
Term Loans will be determined pursuant to the Tranche B Term Loan Applicable
Pricing Grid

(d) Section 1.1 of the Credit Agreement is hereby amended as of the Amendment
Effective Date by amending the definitions of “Applicable Pricing Grid” by
replacing the table set forth therein with the following table:

 

Level

  

Consolidated
Leverage Ratio

   Corporate
Rating    Applicable Margin
for Eurodollar
Loans   Applicable
Margin for ABR
Loans   Commitment
Fee Rate

I

   <2.75 to 1.00    > Ba1 and BB+    1.50%   0.50%   0.25%

II

   <3.25 to 1.00 but ³2.75 to 1.00    Ba1 and BB+    1.75%   0.75%   0.375%

III

   <3.75 to 1.00 but ³3.25 to 1.00    Ba1 and BB+    2.00%   1.00%   0.375%

IV

   ³3.75 to 1.00    < Ba1 or BB+    2.25%   1.25%   0.50%

(e) Section 1.1 of the Credit Agreement is hereby amended as of the Amendment
Effective Date by amending the definition of “Eurodollar Base Rate” by replacing
“1.50%” therein with “1.00%”.

(f) Section 1.1 of the Credit Agreement is hereby amended as of the Amendment
Effective Date by amending the definition of “Loan Documents” by inserting “the
First Amendment,” immediately before the words “the Security Documents”.

 

4



--------------------------------------------------------------------------------

(g) Section 1.1 of the Credit Agreement is hereby amended as of the Amendment
Effective Date by amending the definition of “Tranche A Term Loan” to read as
follows:

“Tranche A Term Loan”: as defined in Section 2.1, but shall include any Tranche
A Term Loan made hereunder pursuant to the First Amendment on the First
Amendment Effective Date.

(h) Section 1.1 of the Credit Agreement is hereby amended as of the Amendment
Effective Date by amending the definition of “Tranche B Term Loan” to read as
follows:

“Tranche B Term Loan”: as defined in Section 2.1, but shall include any Tranche
B Term Loan made hereunder pursuant to the First Amendment on the First
Amendment Effective Date.

SECTION 3. Amendments to Section 2.

(a) Section 2.1 of the Credit Agreement is hereby amended as of the Amendment
Effective Date by inserting the following sentence immediately after the first
sentence thereof:

On the First Amendment Effective Date, the New Tranche A Term Loans and the New
Tranche B Term Loans (as defined in the First Amendment) shall constitute, on
the terms provided in the First Amendment, Tranche A Term Loans and Tranche B
Term Loans, respectively, and the Continued Tranche A Term Loans and the
Continued Tranche B Term Loans (as defined in the First Amendment) shall be
ratified and confirmed as Loans in all respects.

(b) Section 2.6(a) of the Credit Agreement is hereby amended by deleting the
last sentence thereof.

(c) Section 2.11(b) of the Credit Agreement is hereby amended as of the
Amendment Effective Date by (i) deleting the word “and” before “(ii)” therein
and replacing it with a comma and (ii) inserting the following at the end
thereof:

and (iii) no such prepayment shall be required as a result of any Disposition
pursuant to Section 7.5(g) to the extent that, following the Closing Date and
prior to the date of such Disposition, a prepayment has been made pursuant to
Section 2.10(a) (which prepayment may be made utilizing the proceeds of a
Revolving Loan) other than as a result of the Repricing Transaction occurring on
the Amendment Effective Date; provided that the amount of prepayments that may
be excluded pursuant to this clause (iii) shall be equal to the amount of such
prepayments made pursuant to Section 2.10(a) and shall not exceed $125,000,000
in the aggregate.

(d) Section 2.14 of the Credit Agreement is hereby amended by adding the
following clause (e) at the end thereof:

(e) Each Swingline Loan shall bear interest at rate per annum equal to the ABR
plus the Applicable Margin or such other rate as may be from time to time
determined by mutual agreement between the Swingline Lender and the Borrower.

(e) Section 2.17 of the Credit Agreement is hereby amended as of the Amendment
Effective Date by inserting the following at the end of the second sentence of
clause (b) thereof:

; provided, that prepayments in an aggregate amount not to exceed $125,000,000
made pursuant to Section 2.11(b) as a result of a Disposition pursuant to
Section 7.5(g) shall be applied to the Tranche A Term Loans or the Tranche B
Term Loans and to the order of the remaining principal installments thereof as
elected by the Borrower.

 

5



--------------------------------------------------------------------------------

(f) Section 7.1 of the Credit Agreement is hereby amended as of the Amendment
Effective Date by deleting the word “commencing” in the proviso in clause
(b) thereof and inserting in lieu thereof the word “ending.”

SECTION 4. New Term Loans. (a) Subject to the terms and conditions set forth
herein (i) each Continuing Term Lender agrees to continue all of its Existing
Term Loans as a New Term Loans on the date requested by the Borrower to be the
Amendment Effective Date (which date shall not be later than March 15, 2011) in
a principal amount equal to such Continuing Term Lender’s New Tranche A Term
Loan Commitment or New Tranche B Term Loan Commitment, as applicable and
(ii) each Additional Term Lender agrees to make a New Tranche A Term Loan and/or
New Tranche B Term Loan on such date to the Borrower in a principal amount equal
to such Additional Term Lender’s New Tranche A Term Loan Commitment and/or New
Tranche B Term Loan Commitment. For purposes hereof, a Person may become a party
to the Credit Agreement as amended hereby and a New Term Lender as of the
Amendment Effective Date by executing and delivering to the Administrative
Agent, on or prior to the Amendment Effective Date, a Lender Addendum in its
capacity as a New Term Lender. The Borrower shall give notice to the
Administrative Agent of the proposed Amendment Effective Date not later than one
Business Day prior thereto, and the Administrative Agent shall notify each
Lender and each Additional Term Lender thereof. For the avoidance of doubt, the
Existing Term Loans of a Continuing Term Lender must be continued in whole and
may not be continued in part unless approved by JPMorgan.

(b) Each Additional Term Lender will make its New Tranche A Term Loan or New
Tranche B Term Loan, as applicable, on the Amendment Effective Date by making
available to the Administrative Agent, in the manner contemplated by Section 2.2
of the Credit Agreement, mutatis mutandis, an amount equal to its New Tranche A
Term Loan Commitment or New Tranche B Term Loan Commitment, as applicable. The
“New Tranche A Term Loan Commitment” (i) of any Continuing Tranche A Term Loan
Lender will be the amount of its Existing Tranche A Term Loans as set forth in
the Register or, if a lesser amount, as allocated to it by the Administrative
Agent and notified to it on or prior to the Amendment Effective Date, to be
continued as the New Tranche A Term Loans in such amount and (ii) of any
Additional Tranche A Term Lender will be such amount (not exceeding any
commitment offered by such Additional Tranche A Term Lender) allocated to it by
the Administrative Agent and notified to it on or prior to the Amendment
Effective Date. The “New Tranche B Term Loan Commitment” (i) of any Continuing
Tranche B Term Loan Lender will be the amount of its Existing Tranche B Term
Loans as set forth in the Register or, if a lesser amount, as allocated to it by
the Administrative Agent and notified to it on or prior to the Amendment
Effective Date, to be continued as the New Tranche B Term Loans in such amount
and (ii) of any Additional Tranche B Term Lender will be such amount (not
exceeding any commitment offered by such Additional Tranche B Term Lender)
allocated to it by the Administrative Agent and notified to it on or prior to
the Amendment Effective Date. The commitments of the Additional Term Lenders and
the continuation undertakings of the Continuing Term Lenders are several and no
such Lender will be responsible for any other such Lender’s failure to make or
acquire by continuation its New Term Loans. The New Term Loans may from time to
time be Eurodollar Loans or ABR Loans, as determined by the Borrower and
notified to the Administrative Agent as contemplated by Sections 2.2 and 2.12,
as applicable. Upon continuation, the Continued Term Loans shall be ABR Loans or
Eurodollar Loans with Interest Periods as determined by the Borrower, and the
Lenders having Existing Term Loans that are prepaid or continued in connection
with the making of the New Term Loans shall be entitled to the benefits of
Section 2.20 of the Credit Agreement with respect thereto.

 

6



--------------------------------------------------------------------------------

(c) The obligation of each New Term Lender to make or acquire by continuation
New Term Loans on the Amendment Effective Date is subject to the satisfaction of
the conditions set forth in Section 7 of this Amendment.

(d) On and after the Amendment Effective Date, each reference in the Credit
Agreement to (i) “Tranche A Term Loans” shall be deemed a reference to the New
Tranche A Term Loans contemplated hereby, except as the context may otherwise
require and (ii) “Tranche B Term Loans” shall be deemed a reference to the New
Tranche B Term Loans contemplated hereby, except as the context may otherwise
require. Notwithstanding the foregoing, the provisions of the Credit Agreement
with respect to indemnification, reimbursement of costs and expenses, increased
costs and break funding payments shall continue in full force and effect with
respect to, and for the benefit of, each Existing Term Lender in respect of such
Lender’s Existing Term Loans.

(e) The continuation of Continued Term Loans may be implemented pursuant to
other procedures specified by JPMorgan, including by repayment of Continued Term
Loans of a Continuing Term Lender followed by a subsequent assignment to it of
New Term Loans in the same amount.

(f) Notwithstanding any other provisions of this Amendment to the contrary, the
Administrative Agent may appoint a fronting lender reasonably acceptable to the
Borrower to act as the sole Additional Term Lender for purposes of facilitating
funding on the Amendment Effective Date. Accordingly, any Lender Addendum
submitted by or on behalf of an Additional Term Lender other than such fronting
lender will be deemed ineffective unless accepted by JPMorgan in its sole
discretion.

SECTION 5. Prepayment Fee; Partial Waiver Thereof. The Borrower shall pay the
1.0% fee required under Section 2.10(a) of the Credit Agreement to each Existing
Tranche B Term Lender in respect of the repayment or replacement of such
Lender’s Existing Tranche B Term Loans with the Amended Tranche B Term Loans.

SECTION 6. Deemed Assignment and Assumption. For the avoidance of doubt, the
Lenders hereby acknowledge and agree that, at the sole option of JPMorgan, any
Lender with Existing Term Loans which are replaced as contemplated hereby shall,
automatically upon receipt of the amount necessary to purchase such replaced
Lender’s Existing Term Loans, at par, and pay all accrued interest thereon and
the prepayment fee described herein (if applicable), be deemed to have assigned
such Loans pursuant to a form of Assignment and Assumption and, accordingly, no
other action by the Lenders, the Administrative Agent or the Loan Parties shall
be required in connection therewith. The Lenders hereby agree to waive the
notice requirements of Section 2.10 of the Credit Agreement in connection with
the prepayment or replacement of Existing Tranche B Term Loans contemplated
hereby.

SECTION 7. Conditions to Effectiveness of Amendment. This Amendment shall become
effective on the date on which the following conditions precedent have been
satisfied or waived (the “Amendment Effective Date”):

(a) Amendment Documentation. The Administrative Agent shall have received (i) a
counterpart of this Amendment, executed and delivered by a duly authorized
officer of the Borrower and the Administrative Agent and (ii) Lender Addenda,
executed and delivered by (A) the Required Lenders, (B) the Swingline Lender and
(C) each of the Revolving Lenders; provided, that the Borrower may replace,
pursuant to Section 2.22 of the Credit Agreement, any Revolving Lender that does
not execute and deliver a Lender Addendum.

 

7



--------------------------------------------------------------------------------

(b) Collateral. The Borrower and the other Loan Parties shall have executed an
instrument of acknowledgement and confirmation reasonably satisfactory to the
Administrative Agent with respect to the guarantees, security interests and
liens created under the Security Documents.

(c) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable fees and expenses of legal counsel), on or before the
Amendment Effective Date.

(d) Representations and Warranties. The representations and warranties set forth
in Section 8 of this Amendment shall be true and correct as set forth therein.

SECTION 8. Representations and Warranties. The Borrower hereby represents and
warrants that (a) each of the representations and warranties made by any Loan
Party in or pursuant to the Loan Documents shall be, after giving effect to this
Amendment, true and correct in all material respects as if made on and as of the
Amendment Effective Date, except to the extent such representations and
warranties expressly relate to an earlier time, in which case such
representations and warranties were true and correct in all material respects as
of such earlier time; provided that each reference to the Credit Agreement
therein shall be deemed to be a reference to the Credit Agreement after giving
effect to this Amendment and (b) after giving effect to this Amendment, no
Default or Event of Default shall have occurred and be continuing.

SECTION 9. Consent Fee. The Borrower agrees to pay to the Administrative Agent
for the account of (a) each Lender of New Tranche A Term Loans a consent fee in
an amount equal to 0.25% of such Lender’s New Tranche A Term Loans and
(b) (i) each Revolving Lender that has executed and delivered a Lender Addenda
by the Amendment Effective Date and (ii) each Person to which the Revolving
Commitment of any Revolving Lender that does not so execute and deliver a Lender
Addenda is assigned by the Amendment Effective Date, a consent fee in an amount
equal to 0.25% of such Lender’s Revolving Commitments as of the Amendment
Effective Date.

SECTION 10. GOVERNING LAW; WAIVER OF JURY TRIAL. THIS AMENDMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH
AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. EACH PARTY HERETO HEREBY
AGREES AS SET FORTH FURTHER IN SECTION 10.12 OF THE CREDIT AGREEMENT AS IF SUCH
SECTION WAS SET FORTH IN FULL HEREIN.

SECTION 11. Amendments; Execution in Counterparts; Notice. This Amendment shall
not constitute an amendment or waiver of any other provision of the Credit
Agreement not referred to herein and shall not be construed as a waiver or
consent to any further or future action on the part of the Loan Parties that
would require a waiver or consent of the Required Lenders or the Administrative
Agent. Except as expressly amended or waived hereby, the provisions of the
Credit Agreement are and shall remain in full force and effect. This Amendment
may be executed in any number of counterparts and by the different parties
hereto on separate counterparts, including by means of facsimile or electronic
transmission, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.

[Remainder of page intentionally left blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

UNIVERSAL HEALTH SERVICES, INC., as Borrower By:  

/s/ Steve Filton

Name: Steve Filton Title: Senior Vice President



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and Swingline Lender By:  

/s/ Dawn Lee Lum

Name: Dawn Lee Lum Title: Executive Director



--------------------------------------------------------------------------------

TRANCHE A TERM LENDER ADDENDUM TO THE FIRST AMENDMENT

TO THE UNIVERSAL HEALTH SERVICES, INC. CREDIT AGREEMENT

DATED AS OF NOVEMBER 15, 2010

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the First Amendment (the “Amendment”) to the Credit
Agreement, dated as of November 15, 2010 (the “Credit Agreement”), among
Universal Health Services, Inc., a Delaware corporation, the several banks and
other financial institutions from time to time parties thereto, JPMORGAN CHASE
BANK, N.A., as administrative agent and the other agents party thereto.
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

By executing this Lender Addendum, the undersigned institution agrees (A) to the
terms of the Amendment and the Credit Agreement as amended thereby and (B) on
the terms and subject to the conditions set forth in the Amendment and the
Credit Agreement as amended thereby, to continue its Existing Tranche A Term
Loans as New Tranche A Term Loans on the Amendment Effective Date.

 

[Insert legal name in all caps], as Tranche A Term Lender By:  

 

Name: Title: [    ] Check here if Lender elects a cashless roll of its Loans



--------------------------------------------------------------------------------

TRANCHE B TERM LENDER ADDENDUM TO THE FIRST AMENDMENT

TO THE UNIVERSAL HEALTH SERVICES, INC. CREDIT AGREEMENT

DATED AS OF NOVEMBER 15, 2010

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the First Amendment (the “Amendment”) to the Credit
Agreement, dated as of November 15, 2010 (the “Credit Agreement”), among
Universal Health Services, Inc., a Delaware corporation, the several banks and
other financial institutions from time to time parties thereto, JPMORGAN CHASE
BANK, N.A., as administrative agent and the other agents party thereto.
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

By executing this Lender Addendum, the undersigned institution agrees (A) to the
terms of the Amendment and the Credit Agreement as amended thereby and (B) on
the terms and subject to the conditions set forth in the Amendment and the
Credit Agreement as amended thereby, to continue its Existing Tranche B Term
Loans as New Tranche B Term Loans on the Amendment Effective Date.

 

[Insert legal name in all caps], as Tranche B Term Lender By:  

 

Name: Title: [    ] Check here if Lender elects a cashless roll of its Loans



--------------------------------------------------------------------------------

REVOLVING LENDER ADDENDUM TO THE FIRST AMENDMENT TO

THE UNIVERSAL HEALTH SERVICES, INC. CREDIT AGREEMENT

DATED AS OF NOVEMBER 15, 2010

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the First Amendment (the “Amendment”) to the Credit
Agreement, dated as of November 15, 2010 (the “Credit Agreement”), among
Universal Health Services, Inc., a Delaware corporation, the several banks and
other financial institutions from time to time parties thereto, JPMORGAN CHASE
BANK, N.A., as administrative agent and the other agents party thereto.
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

By executing this Lender Addendum, the undersigned institution agrees to the
terms of the Amendment and the Credit Agreement as amended thereby.

 

[Insert legal name in all caps], as Revolving Lender By:  

 

Name: Title:



--------------------------------------------------------------------------------

ADDITIONAL TRANCHE A TERM LENDER ADDENDUM TO THE FIRST AMENDMENT

TO THE UNIVERSAL HEALTH SERVICES, INC. CREDIT AGREEMENT

DATED AS OF NOVEMBER 15, 2010

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the First Amendment (the “Amendment”) to the Credit
Agreement, dated as of November 15, 2010 (the “Credit Agreement”), among
Universal Health Services, Inc., a Delaware corporation, the several banks and
other financial institutions from time to time parties thereto, JPMORGAN CHASE
BANK, N.A., as administrative agent and the other agents party thereto.
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

By executing this Lender Addendum, the undersigned institution agrees (A) to the
terms of the Amendment and the Credit Agreement as amended thereby and (B) on
the terms and subject to the conditions set forth in the Amendment and the
Credit Agreement as amended thereby, to make and fund New Tranche A Term Loans
on the Amendment Effective Date in the amount of such Additional Tranche A Term
Lender’s New Tranche A Term Loan Commitment.

 

[Insert legal name in all caps], as Additional Tranche A Term Lender By:  

 

Name: Title:



--------------------------------------------------------------------------------

ADDITIONAL TRANCHE B TERM LENDER ADDENDUM TO THE FIRST AMENDMENT

TO THE UNIVERSAL HEALTH SERVICES, INC. CREDIT AGREEMENT

DATED AS OF NOVEMBER 15, 2010

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the First Amendment (the “Amendment”) to the Credit
Agreement, dated as of November 15, 2010 (the “Credit Agreement”), among
Universal Health Services, Inc., a Delaware corporation, the several banks and
other financial institutions from time to time parties thereto, JPMORGAN CHASE
BANK, N.A., as administrative agent and the other agents party thereto.
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

By executing this Lender Addendum, the undersigned institution agrees (A) to the
terms of the Amendment and the Credit Agreement as amended thereby and (B) on
the terms and subject to the conditions set forth in the Amendment and the
Credit Agreement as amended thereby, to make and fund New Tranche B Term Loans
on the Amendment Effective Date in the amount of such Additional Tranche B Term
Lender’s New Tranche B Term Loan Commitment.

 

[Insert legal name in all caps], as Additional Tranche B Term Lender By:  

 

Name: Title: